

115 HR 928 IH: Fracturing Regulations are Effective in State Hands Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 928IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Gohmert (for himself, Mr. King of Iowa, Mr. Yoho, Mr. Cole, Mr. Pearce, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify that a State has the sole authority to regulate hydraulic fracturing on Federal land
			 within the boundaries of the State.
	
 1.Short titleThis Act may be cited as the Fracturing Regulations are Effective in State Hands Act. 2.FindingsCongress finds that—
 (1)hydraulic fracturing is a commercially viable practice that has been used in the United States for more than 60 years in more than 1,000,000 wells;
 (2)the Ground Water Protection Council, a national association of State water regulators that is considered to be a leading groundwater protection organization in the United States, released a report entitled State Oil and Natural Gas Regulations Designed to Protect Water Resources dated May 2009 finding that the current State regulation of oil and gas activities is environmentally proactive and preventive;
 (3)that report also concluded that [a]ll oil and gas producing States have regulations which are designed to provide protection for water resources;
 (4)a 2004 study by the Environmental Protection Agency, entitled Evaluation of Impacts to Underground Sources of Drinking Water by Hydraulic Fracturing of Coalbed Methane Reservoirs, found no evidence of drinking water wells contaminated by fracture fluid from the fracked formation;
 (5)a 2009 report by the Ground Water Protection Council, entitled State Oil and Natural Gas Regulations Designed to Protect Water Resources, found a lack of evidence that hydraulic fracturing conducted in both deep and shallow formations presents a risk of endangerment to ground water;
 (6)a January 2009 resolution by the Interstate Oil and Gas Compact Commission stated The states, who regulate production, have comprehensive laws and regulations to ensure operations are safe and to protect drinking water. States have found no verified cases of groundwater contamination associated with hydraulic fracturing.;
 (7)on May 24, 2011, before the Oversight and Government Reform Committee of the House of Representatives, Lisa Jackson, the Administrator of the Environmental Protection Agency, testified that she was not aware of any proven case where the fracking process itself has affected water;
 (8)in 2011, Bureau of Land Management Director Bob Abbey stated, We have not seen evidence of any adverse effect as a result of the use of the chemicals that are part of that fracking technology.;
			(9)
 (A)activities relating to hydraulic fracturing (such as surface discharges, wastewater disposal, and air emissions) are already regulated at the Federal level under a variety of environmental statutes, including portions of—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and
 (iii)the Clean Air Act (42 U.S.C. 7401 et seq.); but (B)Congress has continually elected not to include the hydraulic fracturing process in the underground injection control program under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (10)in 2011, the Secretary of the Interior announced the intention to promulgate new Federal regulations governing hydraulic fracturing on Federal land;
 (11)a February 2012 study by the Energy Institute at the University of Texas at Austin, entitled Fact-Based Regulation for Environmental Protection in Shale Gas Development, found that [n]o evidence of chemicals from hydraulic fracturing fluid has been found in aquifers as a result of fracturing operations; and
 (12)on October 1, 2014, the Ground Water Protection Council and State Oil and Gas Regulatory Exchange released a report entitled State Oil and Gas Regulations Designed to Protect Water Resources that describes the cutting edge of State-based oil and gas regulations, concluding that In step with dramatic industry growth over the past five years, states have substantially improved groundwater protection laws and regulations governing oil and natural gas production..
 3.Definition of Federal landIn this Act, the term Federal land means— (1)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702));
 (2)National Forest System land; (3)land under the jurisdiction of the Bureau of Reclamation; and
 (4)land under the jurisdiction of the Corps of Engineers. 4.State authority (a)In generalA State shall have the sole authority to promulgate or enforce any regulation, guidance, or permit requirement regarding the treatment of a well by the application of fluids under pressure to which propping agents may be added for the expressly designed purpose of initiating or propagating fractures in a target geologic formation in order to enhance production of oil, natural gas, or geothermal production activities on or under any land within the boundaries of the State.
 (b)Federal landThe treatment of a well by the application of fluids under pressure to which propping agents may be added for the expressly designed purpose of initiating or propagating fractures in a target geologic formation in order to enhance production of oil, natural gas, or geothermal production activities on Federal land shall be subject to the law of the State in which the land is located.
			